Case 1:20-cr-00072-JMF Document 23 Filed 07/23/20 Page 1of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

July 22, 2020

BY ECF Application GRANTED. The change-of-plea hearing is ADJOURNED to
TT September 15, 2020, at 2:15 p.m. The Court excludes time under the Speedy
The Honorable Jesse M. Furman Trial Act until that date, finding that the interests of justice served by
United States District Judge

Southern District of New York _ ow
40 Foley Square with the planned plea and in light of the difficulties in doing so as a result of

New York, New York 10007 the COVID-19 pandemic. The Clerk of Court is directed to terminate ECF

No. 22. SO ORDERED.
Re: United States v. Robert Berry, 20 Cr. 72 (JMF)
Dear Judge Furman:

excluding that time outweigh the interests of the public and the Defendant in
a speedy trial to permit counsel and the Defendant to confer in connection

July 22, 2020

A change-of-plea conference in the above-captioned matter is scheduled f-~ * ugu~* 3,
2020, at 3:00 p.m. As noted in a previous submission to the Court, the parties have reached an
agreement in principle for pretrial disposition. However, the parties respectfully request that the
Court adjourn the scheduled conference for at least approximately 30 days. The requested
adjournment will, among other things, allow the parties to formalize their agreement and permit
defense counsel additional opportunities to advise the defendant regarding the prospective plea,
which opportunities have been hindered by the COVID-19 pandemic.

In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from August 3, 2020 to the date
that the conference is rescheduled to permit the parties to complete an agreement regarding
possible pretrial disposition and to facilitate the effectiveness of counsel. The Government submits
that the ends of justice served by the continuance outweigh the best interests of the public and the
defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

I have communicated with defense counsel, who has consented to the above requests.
Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

By: PLY
Brett M. Kalikow
Assistant United States Attorney
(212) 637-2220
ce: Tamara Giwa, Esq. (via ECF)
